OFFICE   OF   THE   ATTORNEY    GENERAL   OF TEXAS
                              AUSTIN




LWs, Peyton Burke
County Auditor
Falls County
Earlin., Texan
Dear Us.   Burker                Opinion   NO. O-6831




                                             r'8 court or Falls
                                               he Road and Bridge
                                               sic and the re-
                                               he budget of
                                              8 or ~n0m.0r0r




      or those OP the other precincts   issued on the eam
      date.   scrip warranta oi Preoinot #2 will be paid
      before thoae of' Precinot #I+ and those drawn against
      Preoinot #4 will be paid bsfor$   thoae drawn agebet
      Preoinot 83.
Mrs. Feytou Burke,            page 2


              *The queetion on whioh I would like an opinion
        Is this:   Is it legal for a oounty to pay the scrip
        warrants outstanding of one preoinot ahead of the
        aorip warrants outstanding of another preoinot in
        the case of Falls County; I.e.,  when the Road and
        Bridge inoome is allooated  to the Pour preoinote on
        a percentage basis?"
        Article     1625, Revised          Civil   Statutes,      1925, providea:
               Qaoh oounty treasurer   shall keep a well-bound
        book in whloh he shall register     all olaims against
        his oounty in the order of presentation,      and ii more
        than one Is presented at the same time he ahall
        register   them in the order of their date,     He shall
        pay no suoh claim or any part thereoi,      nor shall the
        same) or any part thereof,   be reoelved by any oifioer
        in payment or any indebtedness    to the oounty, until
        it has been duly registered   In aooordanos with the
        provlelone   OP this title.  All claims in eaoh olass
        shall be paid in the order In whloh they are regls-
        tered.*
       Art.     1626,    R. C. s.,       provides:
                "Claims againeta   oounty ehall                 be registered     in
        three    olaases, as Pollowe;
                        All    jury    scrip   and sorip       ieeued   for   feeding
        juroriFi*
                    All aorlp ieaued under the provieiona  oP
        the roai   law or for work done on roads and bridgea.
              "3. All the general indebtedness of the oounty,
        including reedlng and guarding prlaonere,    and paupers*
        claima,. ”
       Art.     1627, R. c. s.,          providers:
               Y3ai.d treasurer shall enter eaah claim in the
        register,    stating the class to which it belongs,        the
        name of the payee, the amount, the date of the claim,
        the date of registration,        the number of such claim,
        by what authority     ieaued, and for what service the
        same waa lasued,     and shall write on the face of the
        claim its registration        number, the word 'registered,'
        the date OP euoh registration,        and shall sign his
        name officially     thereto."
Mrs. Peyton Burke,       page 3

       Art.   6740,   R. c.   s.,   provides:
              "The oommiealonera oourt shall see that the road
       and bridge fund of their oounty Is judio1ocaly       and
       equitably expanded on the roads and bridges of their
       oounty, and, aa nearly aa the oondition and neosaaity
       of the roada will permit, it shall be expended in eaoh
       county oommissionere preoinot in proportion       to the
       amount oolleoted     in suoh preoinot;   Money used in
       building permanent roads ahall riret be used only on
       rirat   or second-olass   roada, and on those whioh shall
       have the right of way Purniahed free oP coat to make
       as etraight a road aa ia praotioable       anb having the
       greatest bonus oliered     by the oitizene   or money,
       labor or other property."
      Article    6675a-10,     Vernon’s    Annotated   civil   stqtutee,   in
part, providers:
              ”       None of 'the monies (motor vehiole regis-
      tratio:   ;eis)   80 plaaed to the oredit of the Road and
      Bridge Fund oP a oouuty shall be used to pay the salary
      or OOmpen%atf.On Of shy COUdy Judge or County .COIS&.S-
      sioner,   but all   eaid monies shall     be ueed for the
      oonetruotion     and maintenance of lateral      road8 in such
      county under the supervision        oP the County Bngineer,
      if there be one, and it there is no such engineer,           then
      the County Commisaionerst Court shall have authority to
      oommand the servioes       of the Division Engineer or the
      State Highway Department for the purpose or eupervi+ng
      the oonatruotion      and surveying   oP lateral   roads in
      their reapeotive      oountiea.    All fund8 allooated    to the
      countlea by the provisions        of this Aot (Arta. 6675a-1
      to 6675a-14; P.C. Art. 807%) may be used by the
      oountiea in the payment or obligations,          iP any, issued
      and incurre4i.n     the construotion     or the improvement
      or all roada,'inoluding       State Bighways o; 'such oountiea
      and districts     therein;   or the improvement oP the roada
      comprising the County Road system."          (Parenthetical
      matter ours)
       The commiaaionere~ oourt la authorized _ to ellooate the
                                                             .
road and bridge fund among the varloue   aommlssionersl preoinots,
eubjeot to the provisions   of Article 674.0 and 6675a-10, su ra,
(Shivers v. Stooall,   75 S. N. (26) 276; arrirned 129 T. 25%,
103 S. Vii'.(26) 363), and we presume that the allooationa  and
Mrs. Peyton Burke,     ‘page 4

expenditure8 oP the road and bridge fund, mentioned in your
letter,    were made Prom time to time in oomplianoe with the
provisions    of aaid artioles.     We understand Prom your inquiry
that, on the bee18 of the aforementioned        allooation   of the
road and bridge fund on said peroentage basis to the various
preoinots,    the oommiaaioners* court authorized the isauanoe of
sorip warrants for claFms incurred against the reepeotive           pre-
oinct Funds. We understand further that the sorip warrants
issued against eaoh preoinot fund were registered          in numerical
order, and, aa funds beoome available       in a partioular    preoinot
fund, under the above mentioned allooation,         the sorip .warrants
against that partfouler      preoinot fund are paid in the order of
their registration.
      With reiarenoe  to the matter of the proper order in whioh
warrants drawn against oounty funds are to be paid, in the oase
of Wilkinson v. Franklin County, 94 S. W.. (26).1190,  the Court
eaidr
            (I
              a, .   .Artiole  1625, R. s., clearly denotes the
      order in which warranta drawn against the oounty
      treasurer are to be paid, and amounts to an appro-
      priation     of the funds in the oounty treasury to
      the payment of all warrants legally        drawn against
      the several olaeaea of funds in the order ot their
      registration.       . .v
       In Opinion No. O-4552, this department paesed upon a
question involving    the authority of a oommiasionere~ oourt to
transfer fund8 of certain preoinota to another preoinot fund,
when there were registered    scrip warrants outstanding against
the partloular   preoinot funds Prom whloh said transfer was to
be nede.   We quote rrrm said Opinion a8 roiiow8,t

            “The holder8 of the outstanding aorip again&
      Preoincte Noe.~ 1, 2 and 3 have vested interests   in
      the funds of said preoinots    to the Pull extent of
      olaiae as evidenoed by auoh aorip, and the Commis-
      sionera’ Court of Limeatone County haa no authority
      to decree a prsierence,   thereby impairing suoh
      vested rights of oreditors   of Preoinota Nos. 1, 2
      and 3 by paying out the funds of said preolnota to
      Precinot No.. 4.”
tire,    Peyton Burke,    page 5

     Ih view of the foregoing       and in view of the faots submitted,
it is our opinion that the holder of a registered         rorip warrant
against a partioular       preoinot has a vested interest   in the runas
legally    allocated    to that particular   preoinot to the full extent
of olaixus as evidenced by auoh scrip warrant.         It is our further
opinion that the vested rfghta of the creditors         of 5 partfouler
precinct nay not be impaired, and that the registered          aorip
warrants agaihst a partioular        preoinot fund should be paid in
the order of the registration        of warrants issued against that
partioular     preolnot   fund, even though warrants issued on a given
date against ens partfouler        preoinot fund may be paid before
warrants drawn on the same date against a different         preoinot
fund beoome eligible       for payment.
        We trust   that the foregoing   satiaraotorily     answers your in-
qulry    .

                                                  Your8   very   truly,

                                            ATTORNXY
                                                   Q~RAL            OF T&XM


                                            BY
JAE:IJ